NOTICE OF NON-RESPONSIVE AMENDMENT

The reply filed on 24 August 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
The reply does not acknowledge or respond to the requirement for information under 37 CFR 1.105 set forth in the previous Office action (see the attachment at pages 7-9 of the Office action mailed 19 August 2021).  As there is no response to this requirement, this is clearly not a complete reply to the requirement.  See also MPEP § 704.12(b).  An incomplete reply to a requirement under 37 CFR 1.105 is treated in the same manner as an amendment not fully responsive to a non-final Office action.  See MPEP §§ 704.12(c) and 714.03.  It is noted that the Examiner contacted Applicant’s representative, Robert Mauri (Reg. No. 48,237), to inform Applicant of the omission, and Applicant’s representative requested that a formal notice of non-responsive amendment be mailed in order to provide a new time period for reply to this requirement.  See the attached examiner-initiated interview summary.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492